DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 13-18, in the reply filed on October 1, 2021 is acknowledged.  Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claims 14-18 are objected to because of the following informalities:  
In each of the dependent claims 14, 15, 16, 17, and 18, “A method” (at line 1) should be changed to --The method--.
In claim 18, “Claims” should be changed to --Claim--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 13, the relationship between “a leaching fluid and a pressurizing/ venting fluid” (at line 4, directed to two different fluids) and the “fluid” previously set forth in the claim (at lines 2 and 3, directed to a single fluid) is unclear.
Regarding claim 14, the recitation of “the discharge fluid” (at line 2) lacks proper positive antecedent basis, and it is unclear as to its relationship with the “fluid” set forth in claim 13 (at lines 2 and 3), “a leaching fluid” set forth in claim 13 (at line 4), or “a pressurizing/venting fluid” set forth in claim 13 (at line 4).
Regarding claim 15, the relationship between “a first component of discharge fluid (at lines 1-2) and the “fluid” set forth in claim 13 (at lines 2 and 3) is unclear.  
Also, the relationship between “a first conduit pathway” (at line 2) and “a thermal exchange conduit” set forth in claim 13 (at lines 6-7) is unclear.
Also, the relationship between “a leaching fluid” (at line 3) and “a leaching fluid” set forth in claim 13 (at line 4) is unclear.
Regarding claim 16, the relationship between “a second component of discharging fluid” (at line 2) and the “fluid” set forth in claim 13 (at lines 2 and 3) is unclear.
Also, the relationship between “a second conduit pathway” (at lines 2-3) and “a thermal exchange conduit” set forth in claim 13 (at lines 6-7) is unclear.
Also, the relationship between “a pressurizing/venting fluid” (at line 4) and “a pressurizing/venting fluid” set forth in claim 13 (at line 4) is unclear.
Regarding claim 17, the relationship between “a leaching fluid” (at line 2) and “a 
Also, the relationship between “an autoclave vessel” (at lines 2-3) and “an autoclave vessel” set forth in claim 13 (at line 2) is unclear.
Regarding claim 18, the recitation of “A method according to Claims 1” (at line 1) lacks proper positive antecedent basis because a method is set forth in claim 13, 14, 15, 16, or 17.
Also, the recitation of “the autoclave” (at line 2) lacks proper positive antecedent basis.  It is noted that claim 13 sets forth “an autoclave vessel” (at line 2).
Also, the limitation, “discharging the autoclave with leaching fluid through a common conduit in the heat exchanger” is unclear, and it is unclear as to where this is described in the specification.  It is further noted that claim 13 sets forth that “the method comprises conveying separately a leaching fluid and a pressurizing/venting fluid from the autoclave”, and none of the figures show both the leaching fluid and the pressurizing/venting fluid being conveyed through a “common” conduit in the heat exchanger (i.e., in each case, separate first and second conduits 270 and 280 are used for respectively conveying the pressuring/venting fluid and the leaching fluid through the heat exchanger 240; see FIG. 2, 4).
Also, the relationship between “a common conduit” (at line 2) and “a thermal exchange conduit” set forth in claim 13 (at lines 6-7) is unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farr et al. (US 6,354,310). 
Regarding claim 13, Farr et al. discloses a method of operating a leaching autoclave system (i.e., a method of operating an apparatus comprising an autoclave 10 for removing or “leaching” ceramic material from the surfaces of articles 2 using a caustic solution; see FIG. 1-8; column 1, lines 8-14; column 1, line 66, to column 2, line 6), the method comprising:
discharging fluid (i.e., a volatile fluid or a reagent fluid) from an autoclave vessel (i.e., autoclave 10; see column 4, lines 10-18; column 5, lines 8-40) to an external support system (i.e., a system of auxiliary equipment connected to the autoclave 10, including at least a reagent tank 50 for storing the reagent fluid and a volatiles storage tank 310 for storing the volatile fluid) through a heat exchanger (i.e., a cooling means 40 in the form of a heat exchanger; see column 6, lines 2-4) to reduce the temperature of the fluid (i.e., “… removing the reagent from autoclave 10 through a cooling means 40 so that the temperature and pressure of reagent 52 are ultimately and quickly reduced to a safe level, preferably ambient,” see column 4, lines 28-32; also, “The reagent 52 then passes out of the autoclave and through cooler means 40 and into reagent tank 50 used for storage,” see column 4, lines 45-47; also, “… reducing autoclave pressure while allowing the volatile fluid to flow from headspace to cooler 40, where it is condensed.  The condensed volatile then can be directed by valve 350, switchable to control the discharge from cooler 40 to either regent storage tank or volatile fluid constant head tank 310,” see column 9, lines 50-57); 
wherein the method comprises conveying separately (i.e., through either the piping connected to an exit 14 of the autoclave 10, or the piping 370 connected to the head space of 10) a leaching fluid (i.e., the reagent fluid is conveyed through the exit 14, wherein the reagent fluid comprises a caustic solution, e.g., a solution of sodium hydroxide or potassium hydroxide, that removes or “leaches” ceramic material from the surfaces of the articles, e.g., airfoils 2, in the autoclave 10; see column 5, lines 17-40) and a pressurizing/ venting fluid (i.e., the volatile fluid is vented through the piping 370 connected to the head space of the autoclave 10, wherein the volatile fluid is used to pre-pressurize the autoclave 10; see column 9, lines 13-40) from the autoclave vessel to the external support system (i.e., to the reagent tank 50 or the volatiles storage tank 310); and at least one of the leaching fluid and the pressurizing/venting fluid being conveyed through a thermal exchange conduit of the heat exchanger (i.e., a conduit of the cooling means 40 that is the heat exchanger; e.g., a conduit shown with a zig-zag structure traverses the cooling means 40, see FIG. 1, 8).
Regarding claim 14, Farr et al. discloses passing the discharge fluid through the conduit of the heat exchanger (i.e., the conduit of the cooling means 40, shown with a zig-zag structure, see FIG. 1, 8), which conduit is in thermal contact with a thermal transfer medium (i.e., water as the thermal transfer medium, with the cooling means 40 being “… in the form of a heat exchanger having an inlet line 42 for cooling water and an outlet line 44 for the water,” see column 6, lines 1-4; FIG. 2-8). 
	Regarding claim 15, Farr et al. discloses passing a first component of discharge fluid (i.e., the reagent fluid) through a first conduit pathway (i.e., via a pathway of the piping connected to the exit 14 of the autoclave 10, see FIG. 1) to reduce the temperature of the first component (i.e., at the cooling means 40), wherein the first component comprises a leaching fluid (i.e., the reagent fluid comprises a caustic solution, e.g., a solution of sodium hydroxide or potassium 2 in the autoclave 10, see column 5, lines 17-40).
	Regarding claim 16, Farr et al. discloses passing a second component of discharging fluid (i.e., the volatile fluid) through a second conduit pathway (i.e., via a pathway of the piping 370, see FIG. 1) to reduce the temperature of the second component (i.e., at the cooling means 40), wherein the second component comprises a pressurizing/venting fluid (i.e., the volatile fluid is vented from the head space of the autoclave 10 through line 370, and the volatile fluid is used to pre-pressurize the autoclave 10, see column 9, lines 13-40).
Regarding claim 18, as best understood, Farr et al. discloses discharging the autoclave with leaching fluid (i.e., the reagent fluid comprising the caustic solution is discharged from the autoclave 10 through its exit 14; see FIG. 1) through a common conduit (i.e., the piping that is connected to the exit 14 of the autoclave 10 serves as both the piping for discharging the reagent fluid from the autoclave 10 and also the piping for charging the reagent fluid from the preheater 30 to the autoclave 10, with the discharging or charging function of the piping being determined by the switching of a valve (shown) in the piping, see FIG. 1; the piping has therefore been interpreted as a “common conduit” as it can be used as either a discharging conduit or charging conduit for the reagent fluid from/to the autoclave 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Farr et al. (US 6,354,310) in view of Skovmand et al. (WO 03/106123).
Farr et al. (see FIG. 1-8) discloses heating the leaching fluid (i.e., the reagent fluid comprising the caustic solution from the reagent tank 50) in a separate preheater 30 (see column 4, lines 24-27) prior to charging the autoclave vessel 10 for a leaching operation.  
Farr et al., however, fails to disclose that heating of the leaching fluid is performed in the heat exchanger (i.e., the heat exchanger of the cooling means 40) prior to charging the autoclave vessel 10 for a leaching operation.
	Skovmand et al. discloses a method of operating an autoclave system (i.e., a system comprising an autoclave 2 for the heat-treatment of wooden objects 1; see FIG. 1), the method comprising discharging fluid from an autoclave vessel 2 to an external support system (i.e., a system of auxiliary equipment connected to the autoclave 2, including at least a storage tank 6 for the storage of condensate 5) through a heat exchanger 12 to reduce the temperature of the fluid, wherein the method comprises conveying separately a first fluid component (i.e., a condensate 5 removed from the bottom of the autoclave 2 and sent to a condensate tank 4, wherein before the condensate 5 is conveyed to the further storage tank 6, the condensate 5 12 to recover its residual heat; see page 5, lines 17-27) and a second fluid component (i.e., a vapor discharged from the top of the autoclave 2, a portion of which can be discharged to a steam chimney 11 and another portion of which can be sent through the heat exchanger 12 to recover its residual heat prior to its further conveyance to the storage tank 6; see page 7, lines 1-3) from the autoclave vessel to the external support system; at least one of the first fluid component and the second fluid component being conveyed through a thermal exchange conduit of the heat exchanger (i.e., via conduits, shown with zig-zag structure, traversing the heat exchanger 12).  In particular, Skovmand et al. discloses heating the fluid which is to be used for the heat treatment operation in the heat exchanger 12 prior to charging the autoclave vessel 2 (i.e., “Before the condensate 5 is conveyed from the condensate tank 4 and to further storage tank 6, the condensate 5 may be passed through a heat exchanger 12, so that the condensate 5 is caused to release its residual heat for use in the heating of the medium for the heat treatment.  If it is advantageous in certain cases to heat the condensed liquid or the impregnation liquid before the feeding into the autoclave, this may likewise take place by flowing through the heat exchanger 12,” see page 5, lines 21-27).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to heat the leaching fluid (i.e., the reagent fluid comprising the caustic solution) in the heat exchanger (i.e., the heat exchanger of cooling means 40) prior to charging the autoclave vessel 10 for a leaching operation in the method of Farr et al. (see FIG. 1-8) because the residual heat recovered from the leaching fluid (i.e., the reagent fluid discharged through exit 14) and the pressurizing/venting fluid (i.e., the volatile fluid discharged 370) during its temperature reduction at the heat exchanger 40 could then be used for preheating the leaching fluid, and this energy recovery would be very advantageous for economic reasons, as taught by Skovmand et al. (see page 7, lines 5-7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mills (US 5,332,023), Schlienger et al. (US 6,739,380; US 8,409,493), and Smallwood et al. (US 8,828,214) are cited to further illustrate the state of the art.
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774